Opinion by
Hurt, J.
§ 591. Limitation; verbal promise to pay a barred debt will not defeat the statute of. A verbal promise to pay a debt barred by the statute of limitation will not defeat a plea of the statute of limitation. To have this effect, such a promise must be in writing. [R. S. 3219.]
§ 593. Bankruptcy; verbal promise to pay debt discharged by, is valid. A verbal promise to pay a debt which has been discharged in bankruptcy, made by the bankrupt after his discharge, is a valid promise, and can be enforced. [4 Rawle, 452; 14 Johnson, 178; 12 N. Y. 637; 3 Am. Rep. 135-138; 3 Am. Dec. 45; 27 Am. Dec. 454; 13 Am. Rep. 543; 61 Mass. 482; 8 Humph. 510; 28 Miss. 702; 16 Ala. 261.]
§ 593. Bankruptcy ivill suspend limitation, when, etc. If a creditor filed his claim with the register in bankruptcy, this would suspend limitation during the pend-ency of the bankruptcy, but where he did not so file his claim, the bankrupt proceeding did not interrupt the running of limitation. [Wofford v. Unger, 53 Tex. 634.]
Reversed and remanded.